Name: Commission Regulation (EC) NoÃ 1052/2009 of 5Ã November 2009 entering a name in the register of protected designations of origin and protected geographical indications (MakÃ ³i vÃ ¶rÃ ¶shagyma or MakÃ ³i hagyma (PDO))
 Type: Regulation
 Subject Matter: consumption;  plant product;  Europe;  marketing;  agricultural structures and production
 Date Published: nan

 6.11.2009 EN Official Journal of the European Union L 290/59 COMMISSION REGULATION (EC) No 1052/2009 of 5 November 2009 entering a name in the register of protected designations of origin and protected geographical indications (MakÃ ³i vÃ ¶rÃ ¶shagyma or MakÃ ³i hagyma (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) and in accordance with Article 17(2) of Regulation (EC) No 510/2006, Hungarys application to register the name MakÃ ³i vÃ ¶rÃ ¶shagyma or MakÃ ³i hagyma was published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, this name should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 70, 24.3.2009, p. 27. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed HUNGARY MakÃ ³i vÃ ¶rÃ ¶shagyma or MakÃ ³i hagyma (PDO)